Citation Nr: 0903049	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  98-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include defective vision.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, denied the veteran's 
claim of entitlement to service connection for defective 
vision.  

In June 1998, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript of the hearing has been associated with the claims 
file and has been reviewed.

In September 1998, the Board remanded the case to the RO to 
obtain additional information.  Thereafter, in April 2003, 
the Board issued a decision denying, inter alia, service 
connection for defective vision.  The veteran was notified of 
the Board's decision, and subsequently appealed the April 
2003 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2004 Order, the Court 
vacated part of the Board's decision and remanded the appeal 
for further development consistent with instructions in a 
January 2004 Joint Motion.  In turn, in November 2004, the 
Board, inter alia, remanded the issue currently on appeal for 
compliance with the instructions in the Joint Remand.  This 
matter has returned to the Board and is again for appellate 
action.  


FINDINGS OF FACT

1.  There is competent medical evidence of a current 
bilateral eye disorder.

2.  There is no competent medical evidence of any eye 
disorder for many years after service.

3.  There is competent evidence of record against a link 
between the veteran's bilateral eye disorder and his military 
service.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  a 
VCAA letter from the RO to the veteran dated in January 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO failed to provide the 
aforementioned VCAA notice until after the rating decision on 
appeal.  Thus, there is a timing error as to the above VCAA 
notice.  Furthermore, the RO failed to provide a VCAA notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded; thus, there is a content error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, a presumption of prejudice exists due to the timing and 
content errors.

To the extent that there is a presumption of prejudice due to 
the timing and content errors mentioned above, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently ruled as to how to cure such a 
defect.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), it held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to the timing and content errors of the notice required by 
the VCAA and Dingess have been rebutted by the veteran's 
actual knowledge of the evidence he is required to submit in 
this case based on the supporting statements submitted by him 
and his representative.  Specifically, throughout the course 
of the appeal process, the veteran and his representative 
submitted statements from the veteran's treating physicians 
with assertions of symptoms that the veteran experienced 
after service.  The veteran's representative also submitted a 
brief in support of the veteran's claim.  Furthermore, the 
veteran testified at a videoconference hearing regarding the 
symptoms he experienced during and after service.  These 
statements indicate the veteran has actual knowledge of the 
evidence required of him to substantiate his service-
connection claim for a bilateral eye disorder and cures any 
notice defect.  See generally Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Thus, under Sanders, even though VA 
may have erred by failing to provide VCAA notice in a timely 
manner and by failing to provide Dingess notice, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records dated from February 1997 to 
January 2005 and private medical records dated from October 
1980 to February 1999.  Furthermore, the veteran submitted 
several statements from his treating physicians regarding his 
bilateral eye disorder.  Finally, the veteran was provided 
with a VA examination of his eyes in December 2005.  

However, the RO has indicated that the veteran's service 
treatment records (STRs) cannot be located.  When service 
records are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the veteran's 
STRs appear to have been destroyed in the July 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under these circumstances, the Court has held that 
VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, a September 2002 response from the NPRC 
indicated that the veteran's records are fired-related and no 
STRs could be located.  Further, in a September 2002 letter 
to the veteran, the RO Tiger Team in Cleveland, Ohio, 
indicated that the veteran's STRs were destroyed in the July 
1973 fire, and requested that he submit any STRs or other 
service records in his possession.  Neither the veteran nor 
his representative submitted additional records in response 
to this letter.  Thus, all efforts have been exhausted, and 
further attempts would be futile.  38 C.F.R. § 3.159(c)(2) 
and (3).  The Board thus finds no basis for further pursuit 
of these records.    

Thus, given that the RO has obtained available medical 
records from the veteran, provided him with a VA examination, 
and that further attempts to obtain his STRs would be futile, 
there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its November 2004 remand.  Specifically, 
the RO was instructed to provide the veteran with VCAA notice 
as required under 38 U.S.C.A. § 5103(a) (West 2002), and 
arrange for the veteran's complete medical file to be 
reviewed by an eye specialist to determine whether the 
veteran has a current bilateral eye disorder and whether any 
eye disorder may be related to antimalarial drugs he was 
prescribed during service.  The Board finds that the RO has 
complied with these instructions by providing the veteran 
with VCAA notice, and that the VA examination report 
substantially complies with the Board's November 2004 remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability, (2) in-service 
incurrence or aggravation of a disease or injury, and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-96.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that his current bilateral 
eye disorder resulted antimalarial medication, specifically 
Atabrine (quinacrine), that he took during service.  He 
asserts that the medication caused watering in his eyes, 
yellowing of his eyes, and vision problems.  See 
videoconference hearing transcript dated in June 1998 and the 
veteran's attorney's brief dated in October 2004.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran's recent VA medical records 
dated June 2003 and October 2003, and private medical records 
dated from 1980 to 1999, confirm that the veteran has 
cataracts and a history of glaucoma.  These records also 
reflect diagnoses of epiphora, disc coloration, and thinning 
of the scleras.  See VA treatment records dated in June 2003 
and October 2003; private treatment records dated in October 
1980, June 1986, and July 1986; and Dr. A.K.'s statement 
dated in March 1998.  Further, a VA examiner in December 2005 
additionally diagnosed intermittent lacrimal obstruction and 
a history of raised intraocular pressure.  Thus, there is 
sufficient evidence of a current bilateral eye disorder.  
Consequently, the determinative issue is whether any of these 
conditions are somehow attributable to the veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).      

As for the veteran's STRs, the Board acknowledges that 
attempts were made to secure them from the NPRC.  The NPRC 
responded that the records were not available and presumed 
destroyed in the St. Louis fire in 1973.   See O'Hare vs. 
Derwinski, 1 Vet. App. 365 (1991) (where STRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide an explanation of reasons or bases for its 
findings).  Thus, no STRs are available for review to 
determine whether the veteran received treatment of, or was 
diagnosed with, any eye disorders during service.  However, 
the Board acknowledges the veteran is at least competent to 
report symptoms of an eye disorder during his military 
service.  See also 
38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.

Significantly, post-service treatment records indicate that 
the veteran was first treated for problems with his eyes in 
1980, more than 30 years after separation from active 
service.  The Federal Circuit Court has determined that such 
a lapse of time is an important factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1332 (Fed. Cir. 2000).  Thus, although he is 
competent to report experiencing symptoms of eye problems 
after service, the veteran's lay statements as to continuity 
of symptomatology are outweighed by the available medical 
evidence showing no complaints or treatment of his eyes until 
decades after discharge.  See generally Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  It follows, therefore, that the 
Board finds no evidence of any non-chronic eye disorder in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.    

As to a nexus between the veteran's current bilateral eye 
disorder and his active military service, the findings of the 
December 2005 VA examiner provide strong evidence against the 
claim, noting that there is little to no evidence in medical 
literature to support a relationship between quinacrine and 
the veteran's bilateral eye disorder, as quinacrine has 
limited effects on the eye, unlike other antimalarial 
medications.  The examiner further noted that the typical 
maculopathy produced by antimalarials is a bull's eye pattern 
and is bilateral.  It was further indicated that the veteran 
has neither a bull's eye maculopathy and his pattern is 
unilateral.  However, the VA examiner acknowledged that not 
all side effects from the medication have been reported and 
are not known with absolute certainty.  See VA examination 
report dated December 2005.  Since there is no contrary 
medical examination of record, the Board finds that this 
report is entitled to great probative weight and provides 
negative evidence against the claim.  

The Board emphasizes that although the veteran is competent 
to state that he has experienced eye problems over time, he 
is not competent to render an opinion as to the medical 
etiology of his current bilateral eye disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, even with VA's 
heightened duty to assist, as in this case, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 
217-18.  


ORDER

Service connection for a bilateral eye disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


